Citation Nr: 0821218	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and J.L.



ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement in regards to the December 2006 rating decision.  
She requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a May 2007 statement of the case (SOC).  The 
appeal was perfected with the submission of the appellant's 
substantive appeal (VA Form 9) in June 2007.  

The appellant testified before the undersigned Veterans Law 
Judge in regards to the above issue at a personal hearing, 
held by means of video teleconferencing, in May 2008.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.  A motion to advance this case on the Board's 
docket was also granted in May 2008.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  The veteran died in June 2006 at the age of 83.  The 
cause of death was respiratory failure due to congestive 
heart failure due to cardiomyopathy.

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, bilateral hearing loss, 
evaluated as 20 percent disabling, tinnitus and shell 
fragment wound scar of the forehead, each evaluated as 10 
percent disabling, and malaria, a bayonet scar of the right 
groin area and a scar of left wrist, each evaluated as 0 
percent disabling.

3.  There is an approximate balance of positive and negative 
evidence as to whether a relationship exists between a 
service-connected disability and the veteran's death.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, service connection 
for the cause of the veteran's death is warranted. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
(2007).  In light of the favorable decision for the appellant 
in this case, any error in the timing or content of VCAA 
notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including congestive heart 
failure and cardiomyopathy, when manifested to a compensable 
degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007). 

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2007).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).


Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that bayonet 
wounds incurred in service caused or contributed to the cause 
of his death.  See February 2007 notice of disagreement.  In 
other words, the appellant believes that the veteran's in-
service bayonet wounds caused complications during his gall 
bladder surgery, which eventually caused his death.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will address in-
service disease and injury.

The Board initially notes that a review of the veteran's 
service medical records, do not necessarily suggest that the 
veteran incurred bayonet wounds in-service.  However, review 
of the record as a whole indicates that the veteran was 
involved in hand to hand combat while in service and was 
injured as a result thereof.  The Board notes in the record a 
June 2004 VA examination report wherein the examiner 
concluded that it was at least as likely as not that the 
veteran's service-connected combat wounds gave rise to 
current scars on his forehead, face, and right lower abdomen.  
The Board also notes that the veteran was service connected 
for a bayonet scar of the right groin area.  See May 2005 
rating decision.  Hence, the Board finds that the contentions 
of the appellant are consistent with the veteran's service 
since there is no evidence to the contrary.

In short, the Board finds that the veteran was injured while 
engaged in combat with the enemy and that element (2) has 
been met.

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that there is an 
approximate balance of positive and negative evidence as to 
the issue of whether there is any connection between the 
veteran's service-connected disability, a bayonet scar of his 
right groin area, and his death.  

The record reflects that the veteran underwent a laparoscopic 
cholecystectomy procedure in June 2006, immediately prior to 
his death.  His certificate of death is also dated in June 
2006, and it lists the immediate causes of death as 
respiratory failure, congestive heart failure, and 
cardiomyopathy.  None of these disabilities were service-
connected, and the certificate of death does not identify any 
service-connected disability as an immediate or contributing 
cause of death.  However, there are also several medical 
opinions concerning the appellant's cause of death claim. 

The evidence of record reflects that in July 2006, B.M., a 
private physician, concluded that the veteran "received a 
bayonet wound to right side of the abdomen during active duty 
in World War II.  As a result of the bayonet injury, there 
are numerous adhesions which contributed to the complexity of 
his case and surgery.  [The veteran] subsequently died in the 
postoperative period."

A December 2006 VA physician, concluded, "there appears to 
be no relationship between the veteran's bayonet scar of the 
right groin area and his recent cause of death, because there 
appears to be no complication from the groin injury that 
occurred many years ago and the medical problems that he had 
over the years that led to his demise.  I could not find any 
documentation about his adhesions from his most recent 
surgical procedure that was performed earlier this year."

In May 2008, the above referenced private examiner clarified 
his previously rendered nexus opinion.  He concluded that 
"[the veteran] had a history of an enlarged bladder and scar 
tissue resultant from bayonet wounds to the abdomen.  These 
wounds occurred while he was serving in the Marine Corps in 
World War II."  "As a result of the bayonet injury, there 
were numerous adhesions in that area which, ultimately 
prolonged the laparoscopic cholecystectomy procedure.  The 
additional surgical time meant that additional anesthesia 
needed to be administered, further contributing to the 
complexity of his case and the surgical procedure.  These 
factors negatively impacted his ability to recover and [the 
veteran] subsequently died in the postoperative period.  
Therefore, it is more likely than not that the adhesions [the 
veteran] experienced as a result of service connected sounds 
were a direct contributory factor and let to his death."  
This is clearly a medical nexus opinion in the appellant's 
favor. 

The Board notes that, although the private examiner did not 
review the claims file, that examiner did obtain a history 
directly from the veteran and later the appellant, and there 
is no reason to doubt the credibility of the history they 
provided.  Significantly, a letter is of record from Dr. 
M.M., the physician who performed the laparoscopic 
cholecystectomy in June 2006.  He explained that the veteran 
was noted to have significant adhesions along his old 
incisions, which were freed from his abdominal wall, and that 
this allowed inspection and visualization of his right upper 
quadrant and allowed the surgery to be successfully carried 
out with the laparoscope.  Dr. M.M.'s letter does provide 
some support to the opinion of Dr. B.M. that numerous 
adhesions ultimately prolonged the laparoscopic 
cholecystectomy procedure, which negatively impacted his 
ability to recover contributed to his death.

The Board recognizes that the actual operative report does 
not contain any reference to the adhesions causing 
complications.  However, having reviewed the letters from Dr. 
B.M. and M.M., the Board finds that the competent medical 
evidence of record is at least in equipoise as to the crucial 
medical question as to whether the veteran's service-
connected disability contributed to his death.  The Board 
will therefore apply the benefit of the doubt rule.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


